Citation Nr: 1337509	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  11-11 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.
 

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1961 to May 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA and VBMS) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim for service connection for a bilateral hearing loss disability.

The Veteran contends that his current hearing loss is due to loud noise exposure while in service.  Specifically, he alleges that while serving as a Survival Equipment Specialist, he was constantly exposed to noise from jet engines without hearing protection.

The Veteran, his representative, and his DD-214 all report a different military occupational specialty (MOS) regarding the Veteran's time in service.  Specifically, the Veteran reports that his MOS was that of Survival Equipment Specialist.  The Veteran's representative reported the Veteran's MOS to be that of Aviation Equipment Supervisor, and the DD-214 listed the Veteran's MOS as that of Protective Equipment Supervisor.  The June 2010 examiner provided an opinion that the Veteran's bilateral hearing loss was not related to his MOS, and supported his opinion on the fact that the Veteran's current hearing loss coincided with his reported post-service noise exposure.  However, the Veteran's proper MOS was never determined.  Additionally, as the Veteran's representative argued, the RO did not comply with VA Fast Letter 10-35 and VA Training Letter 10-02 by determining if the Veteran's probability of exposure to hazardous noise based on his MOS.  

Thus, the June 2010 VA examiner based his opinion on an incomplete determination, which makes his opinion inadequate.  Therefore, the claims file shall be returned to the June 2010 examiner, if available, in order to obtain an addendum opinion regarding any relationship between the Veteran's current bilateral hearing loss and service.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the RO in order for it to make a determination of the Veteran's proper MOS.  Then, upon review of the Duty MOS Noise Exposure Listing, make a determination as to the probability of exposure to hazardous noise.  If the duty position is shown to have a "Highly Probable" or "Moderate" probability of exposure to hazardous noise, exposure to such noise must be conceded.  See VA Fast Letter 10-35 (Sept. 2, 2010); VA Training Letter 10-02 (March 18, 2010).

2.  After the RO has determined the Veteran's proper MOS and the above-requested determination, the claims file shall be forwarded to the June 2010 examiner who conducted the June 2010 examination, if available.  The examiner must review the claims file and consider the Veteran's MOS to determine the probability that the Veteran's hearing loss is associated with his time in service.  The examiner shall provide an addendum opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current bilateral hearing loss is related to the Veteran's noise exposure during service.  Specifically, the examiner must comment upon the significance of the Veteran's MOS being linked to his current hearing disability versus the Veteran's post-service noise exposure.  The examiner must explain the medical basis for the conclusions reached.   

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination will be scheduled.  If the previous examiner is no longer available, then the requested opinion with rationale shall be rendered by another qualified examiner.

3.  After any additional development deemed necessary based on the information received as a result of the above development has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


